01DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
     This Office Action responses to the Applicant’s Amendment filed on 04/18/2022.
	Applicant has submitted an electronic Terminal Disclaimer for US Patent No.10,984,857 to overcome double patenting rejection.
      	Claims 2-12 are pending for examination.

Allowable Subject Matter
    Claims 2-12 are allowed.
    The following is a statement of reasons for the indication of allowable subject matter:  
        The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.

         Regarding independent claim 2, the prior art does not teach or suggest the claimed invention having “a substrate; and a layer of superconducting material disposed over the substrate, wherein the layer of superconducting material comprises: a first wire; and a loop that is distinct and separate from the first wire and capacitively coupled to the first wire while the loop and the first wire are in a superconducting state”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 3-7, the claims have been found allowable due to their dependencies to claim 2 above. 

	Regarding independent claim 8, the prior art does not teach or suggest the claimed invention having “a first wire made of a first superconducting material; and a loop that is: made of a second superconducting material; distinct and separate from any other electrical wire, including the first wire; and capacitively coupled to the first wire while in a superconducting state; and circuitry to direct a write current to the first wire of the memory cell”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 9-11, the claims have been found allowable due to their dependencies to claim 8 above. 

	Regarding independent claim 12, the prior art does not teach or suggest the claimed invention having “a layer of superconducting material disposed over the substrate, wherein the layer of superconducting material comprises: a first wire; and a loop that is distinct and separate from the first wire and capacitively coupled to the first wire while the loop and the first wire are in a superconducting state; and 
circuitry to address a respective memory cell in the array of memory cells so as to direct a write current to the first wire of a respective memory cell”, in combination of other limitations thereof as recited in the claim.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D DINH whose telephone number is (571)270-5375. The examiner can normally be reached Monday to Friday 8:00am 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-2721852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH D DINH/Examiner, Art Unit 2827                                                                                                                                                                                                        
/HUAN HOANG/Primary Examiner, Art Unit 2827